Title: [James Madison] to Henry Colman, 14 May 1835
From: Madison, James
To: Colman, Henry


                        
                            
                                Dr. Sir.
                            
                            
                                
                                May 14. 1835.
                            
                        
                        
                        Among the omissions occasioned by my continued indisposition was I believe that of acknowledging at the due
                            time the receipt of your letter of—, of thanking you for the sermons which accompanied it, and of expressing the
                            pleasure with which you with your daughter would be welcomed at Montpellier on your way to the Virginia Springs, the
                            season for visiting which is now approaching.
                        I must now ask you to be so indulgent as to regard this answer as a—nunc pro tunc—and to be assured that
                            its sincerity gives it a claim to the privilege. Accept at the same time the assurance of my esteem and my cordial
                            salutations.
                        
                    